Citation Nr: 1548458	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to an initial compensable evaluation for eczema of the legs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1982 to August 1986.  He also had periods of active duty from November 1990 to April 1991 and January 2003 to December 2003 as a member of the Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a right knee disability, service connection for a left knee disability, and an initial compensable evaluation for eczema of the legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

On the record at the August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the August 2015 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for entitlement to an initial compensable evaluation for bilateral hearing loss.  As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.


REMAND

With respect to the Veteran's claims for service connection for a right knee disability and a left knee disability, the Veteran contends that he has current right knee and left knee disabilities that were incurred in service, and has had continuous symptoms since service.  Service treatment records show during his Marine Corps Reserve duty, the Veteran was treated for left knee problems from March 1992 to June 1992, where he was noted to have symptomatic patellofemoral pain syndrome.  Records also show treatment and diagnosis for a right knee sprain in February 2001, after a five mile run on asphalt during physical training.  The Veteran has indicated that he entered Reserve duty in October 1988.  However, with the exception of a sheet listing combat history and authorized awards, there are no service personnel records associated with the claims file, including any line of duty determinations pertaining to the Veteran's knee injuries.  Such records would be helpful in verifying his specific dates of Reserve service, including any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Therefore, on remand, efforts should be made to obtain the complete service personnel records from the Veteran's Marine Corps Reserve service.  

Additionally, the March 1992 service treatment records indicate that the Veteran had seen a local doctor for treatment of his left knee condition and was diagnosed with patellofemoral syndrome.  On remand, the Veteran should be contacted and asked to identify the name and address of the doctor he sought treatment from for his knee in 1992.  Also, the Veteran should be asked to identify the name and address of any treatment providers he currently receives treatment from.  Efforts should then be made to obtain any additional treatment records identified by the Veteran.  

Considering the Veteran's contentions regarding his right and left knee disabilities, as well as his service treatment records, and as the Veteran has not yet been afforded a VA examination in this case; the Board finds that the Veteran should be afforded a VA examination to determine whether he has a current right knee and left knee disability, and if so, whether it is etiologically related to his active duty service.

Regarding the claim for an initial compensable evaluation for eczema of the legs, the Veteran indicated during his August 2015 Board hearing that he has been receiving treatment for his skin condition with a private provider.  The record does not contain private treatment records for the Veteran's eczema of the legs.  On remand, the Veteran should be contacted and asked to identify the name and address of the private treatment provider as well as any other private medical providers who have rendered treatment for his eczema of the legs.  Thereafter, VA should make efforts to obtain any additional treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name and address of the private treatment provider he sought treatment for his left knee from in 1992, and the names and addresses of any private treatment providers who have recently treated him for his right and left knee disabilities.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file.

2.  The Veteran should also be requested to identify the name and current address of the private treatment provider noted in the August 2015 Board hearing, along with any other private providers who have treated him for his eczema of the legs.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file.

3.  Contact the appropriate repository to obtain the Veteran's complete official military personnel file pertaining to his service with the Marine Corps Reserves, to include the specific dates of such service and any periods of ACDUTRA and INACDUTRA.  Once obtained, such records must be associated with the Veteran's claims file.  Attempts to procure these records should be documented in the claims file.

4.  Schedule the Veteran for a VA joints examination to ascertain the nature and etiology of his claimed right and left knee disabilities.  The claims folder must be reviewed in conjunction with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

a)  The examiner should identify all current disabilities of the right and left knees.

b)  For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) related to the Veteran's active duty military service.   

The examiner should cite to the medical and competent lay evidence of record (including the Veteran's statements) and explain the rationale for all opinions given in his examination report.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


